Order, Supreme Court, New York County (Lorraine Miller, J.), entered July 19, 1999, which granted defendants-respondents’ motions and cross motions for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
We affirm the grant of summary judgment to defendants-respondents herein for the same reasons that we affirm the grants of summary judgment in favor of the defendants-respondents in Miller v Akronchem Corp. (276 AD2d 447 [decided herewith]) and Miller v Amerada Hess Corp. (276 AD2d 447 [decided herewith]). Here, as in those cases, despite the examination of numerous witnesses identified by plaintiff, no proof *449was adduced connecting an identifiable defendant with the decedent’s harm. In addition, for the reasons stated in Miller v Amerada Hess Corp. (supra), where we affirm the dismissal of the Jones Act “survival’^ causes as time-barred, we now affirm the dismissal of the present plaintiffs Jones Act “survival” causes of action. Concur — Nardelli, J. P., Williams, Mazzarelli and Andrias, JJ.